DETAILED ACTION
The instant application having Application No. 16/508,602 filed on July 11, 2019 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on July 12, 2018 (Japan 2018-132576).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The applicant’s drawings submitted on July 11, 2019 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated July 11, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 is written awkwardly. For clarity and readability claim 5 should either have been written with commas: “… configured to restrict a movement range, on the plane orthogonal to the optical axis, of the rolling member.” or switching the positions of the phrases like this: “… configured to restrict a movement range of the rolling member on the plane orthogonal to the optical axis 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 10 recites the limitation "the fixed member" in lines 4, 7 and 11 respectively.  There is insufficient antecedent basis for this limitation in the claim. Claims 1, 9 and 10 each introduce “a fixing member” and then recite limitations to “the fixed member” or “the fixing member”. From the context of the specification it is believed that these are referring to the same member, but consistency in terminology is required to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-8 depend from claim 1 and inherit this indefiniteness issue. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasuda US 8,928,977 (cited in an IDS hereafter Yasuda).
	Regarding claim 1, Yasuda teaches, Fig. 4 “An image stabilization apparatus (col. 1 lines 7-8: “an image stabilizing apparatus”) comprising:
a fixing member (fixed base plate 102 and first rolling holder 106);
a movable member configured to hold a lens (movable lens barrel 103) and movable relative to the fixed member on a plane orthogonal to an optical axis of the lens (col. 1, line 36-40:“moving an optical element arranged in a lens barrel in a plane orthogonal to an optical axis”);
a guiding member (guiding member 104) movable in a first direction orthogonal to the optical axis relative to the fixed member (col. 1 lines 40-45: “the first rolling member moving the optical element in the first direction”), and configured to guide the movable member while restricting a 
a rolling member  (first rolling balls 1051, 1052 and 1053) rollably held between the fixed member and the guiding member (see Fig. 4), 
wherein the fixing member includes a first groove (col. 4 lines 11-13: “the fixed base plate 102 has first rolling ball arrangement grooves (first opening) 1022”) that extends in the first direction and contacts the rolling member (see Fig. 4), wherein the guiding member includes a second groove (col. 5 lines 47-52: “The guiding member 104 includes two first rolling guiding parts 1041 as illustrated in FIGS. 1 and 4.”) that extends in the first direction and contacts the rolling member (see Fig. 4), and
wherein the rolling member is configured to be able to contact an end of the first groove and an end of the second groove while the guiding member is located at one of ends in a movable range of the guiding member in the first direction (see Fig. 4).”
Regarding claim 2, Yasuda teaches “the image stabilization apparatus according to claim 1,” and further teaches “further comprising a biasing member (bias springs 111) configured to bias the movable member against the fixed member (col. 6 lines 48-50:“The bias springs (bias member) 111 cause the biasing force (pressing force) between the movable lens barrel 103 and the fixed base plate 102”).”
Regarding claim 5, Yasuda teaches “the image stabilization apparatus according to claim 1,” and further teaches “wherein any one of the fixed member and the guiding member includes a restricting portion configured to restrict a movement range on the plane orthogonal to the optical axis of the rolling member (both of grooves in 106 of the fixed member and grooves in 104 the guiding member act as restricting members restrict a movement range of the rolling member on the plane orthogonal to the optical axis).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda US 8,928,977 (cited in an IDS hereafter Yasuda) as applied to claim 1 above and further in view of Lim USPGPub 20170139225 A1.
Regarding claim 3, Yasuda teaches “the image stabilization apparatus according to claim 1” However Yasuda does not explicitly teach “further comprising a first stopper member configured to restrict a movement of the movable member in the optical axis direction.”
Lim teaches “a first stopper member configured to restrict a movement of the movable member in the optical axis direction (paragraph 216: “a stopper 210 is provided to prevent the plurality of ball members, the frame 410, and the lens holder 420 from being separated to the outside of the carrier 310 by external impacts or the like.).”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stopper as taught by Lim in the device of Yasuda for the purpose of preventing “the plurality of ball members, the frame 410, and the lens holder 420 from being separated to the outside of the carrier 310 by external impacts or the like” (paragraph 216).
Regarding claim 4, the Yasuda-Lim combination teaches “the image stabilization apparatus according to claim 3” and Yasuda further teaches “wherein the fixing member (106 and 102 see claim 1) includes a second stopper member (the sidewalls of the grooves in 106) configured to restrict a movement of the guiding member in a second direction orthogonal to the optical axis direction and the 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda US 8,928,977 (cited in an IDS hereafter Yasuda) in view of Lim USPGPub 20170139225 A1.
Regarding claim 9, Yasuda teaches “A lens apparatus (Figs. 1-4 image stabilizing apparatus 100) comprising:
an image stabilization apparatus (col. 1 lines 7-8: “an image stabilizing apparatus”); and
a movable lens (correction lens 101) …,
wherein the image stabilization apparatus includes:
a fixing member (fixed base plate 102 and first rolling holder 106);
a movable member configured to hold a lens (movable lens barrel 103) and movable relative to the fixed member on a plane orthogonal to an optical axis of the lens (col. 1, line 36-40:“moving an optical element arranged in a lens barrel in a plane orthogonal to an optical axis”);
a guiding member (guiding member 104) movable in a first direction orthogonal to the optical axis relative to the fixed member (col. 1 lines 40-45: “the first rolling member moving the optical element in the first direction”), and configured to guide the movable member while restricting a rotation of the movable member on the plane orthogonal to the optical axis relative to the fixed member (see Fig. 4); and
a rolling member  (first rolling balls 1051, 1052 and 1053) rollably held between the fixed member and the guiding member (see Fig. 4), 
wherein the fixing member includes a first groove (col. 4 lines 11-13: “the fixed base plate 102 has first rolling ball arrangement grooves (first opening) 1022”) that extends in the first direction and contacts the rolling member (see Fig. 4), wherein the guiding member includes a second 
wherein the rolling member is configured to be able to contact an end of the first groove and an end of the second groove while the guiding member is located at one of ends in a movable range of the guiding member in the first direction (see Fig. 4).”
However, Yasuda fails to explicitly teach a movable lens that is “movable along an optical axis”.
Lim teaches a lens barrel 200 with a plurality of lenses provided therein, that is moved perpendicular to an optical axis guided by a plurality of ball members 700 and 800 (see paragraphs 142-145). 
This barrel 200 is also moved along the optical axis see paragraphs 97-100.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the correction lens 101 of Yasuda movable along the optical axis for the purpose of either focusing (or zooming or both) as taught by Lim paragraphs 71-72.

Regarding claim 10, Yasuda teaches “A camera system (see parts below) comprising: 
a lens apparatus (Figs. 1-4 image stabilizing apparatus 100); and 
an image sensor (col. 3 lines 65-67: “an image-pickup element such as CCDS and C-MOS sensors”) configured to photoelectrically convert an object image formed via the lens apparatus, wherein the lens apparatus includes:
an image stabilization apparatus (col. 1 lines 7-8: “an image stabilizing apparatus”); and
a movable lens (correction lens 101) …,
wherein the image stabilization apparatus includes:
a fixing member (fixed base plate 102 and first rolling holder 106);

a guiding member (guiding member 104) movable in a first direction orthogonal to the optical axis relative to the fixed member (col. 1 lines 40-45: “the first rolling member moving the optical element in the first direction”), and configured to guide the movable member while restricting a rotation of the movable member on the plane orthogonal to the optical axis relative to the fixed member (see Fig. 4); and
a rolling member  (first rolling balls 1051, 1052 and 1053) rollably held between the fixed member and the guiding member (see Fig. 4), 
wherein the fixing member includes a first groove (col. 4 lines 11-13: “the fixed base plate 102 has first rolling ball arrangement grooves (first opening) 1022”) that extends in the first direction and contacts the rolling member (see Fig. 4), wherein the guiding member includes a second groove (col. 5 lines 47-52: “The guiding member 104 includes two first rolling guiding parts 1041 as illustrated in FIGS. 1 and 4.”) that extends in the first direction and contacts the rolling member (see Fig. 4), and
wherein the rolling member is configured to be able to contact an end of the first groove and an end of the second groove while the guiding member is located at one of ends in a movable range of the guiding member in the first direction (see Fig. 4).”
However, Yasuda fails to explicitly teach a movable lens that is “movable along an optical axis”.
Lim teaches a lens barrel 200 with a plurality of lenses provided therein, that is moved perpendicular to an optical axis guided by a plurality of ball members 700 and 800 (see paragraphs 142-145). 
This barrel 200 is also moved along the optical axis see paragraphs 97-100.
.

Allowable Subject Matter
Claims 6-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein one of the first groove and the second groove, which is provided to a member including the restricting portion is longer than the other of the first groove and the second groove.”
Regarding claim 7, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein when the guide member is located at a first end or a second end in the moving range, an end of a longer one of the first groove and the second groove is located at or outside of an end of a shorter one of the first groove and the second groove.”
Regarding claim 8, the prior art fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole: “wherein the guiding member includes a contact portion configured to contact the second stopper member, and extending parallel to the first direction.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/               Primary Examiner, Art Unit 2872